         Case 1:21-cv-01005-JEB Document 13-2 Filed 07/27/21 Page 1 of 3


From:              Alexia Campbell via iFOIA.org
To:                FOIARequests
Subject:           Public Records Request
Date:              Thursday, October 22, 2020 3:54:33 PM
Attachments:       WHD-database-FOIA-2.pdf


Reply ABOVE THIS LINE

Dear FOIA Officer:

Attached is a formal request for public records. Please feel free to contact me at this email
address or at 202-270-6111 with any questions.

Thank you for your assistance.

Sincerely,

Alexia Campbell



This message was sent via iFOIA.org. If you have questions about iFOIA, please refer to the About page or email
ifoia-help@rcfp.org.


This message was sent via iFOIA.org.




                                                                            &HQWHUIRU3XEOLF,QWHJULW\Y'2/21-1005
                                                                                                        (JEB) / Exhibit 1
           Case 1:21-cv-01005-JEB Document 13-2 Filed 07/27/21 Page 2 of 3




910 17th Street N.W., 7th Floor
Washington, DC 20006-2606
December 3, 2019


FOIA Officer
Department of Labor
Wage and Hour Division
200 Constitution Avenue, NW
Room S3013F
Washington, DC 20210
(202) 693-1999
foiarequest@dol.gov


Dear FOIA Officer:

       This is a request under the Freedom of Information Act.

       On behalf of the Center for Public Integrity and myself, jointly, I request that you
ƉƌŽǀŝĚĞƵƐĐŽƉŝĞƐŽĨƚŚĞƌĞĐŽƌĚƐŝĚĞŶƚŝĨŝĞĚĂŶĚĚĞƐĐƌŝďĞĚďĞůŽǁʹŽƌŽĨƌĞĐŽƌĚƐĐŽŶƚĂŝŶŝŶŐƚŚĞ
information identified and described below:

       x    The complete database or other similar electronic copy of all concluded Wage and
            Hour Division compliance actions from 2005 to the date you conduct the responsive
            search, including a field indicating the statute under which each complaint was filed
            or under which each investigation was initiated. (The data posted on the
            ĞƉĂƌƚŵĞŶƚŽĨ>ĂďŽƌ͛ƐĂƚĂŶĨŽƌĐĞŵĞŶƚǁĞď page does not include all available
            fields).

        Format: we prefer to receive records in the following formats, listed in order of
preference:
        (1) a spreadsheet format such as an Excel file, tab-delimited file or similar;
        (2) word processing file, text-based PDF, or similar;
        (3) other non-proprietary electronic format
Please also provide any and all documentation related to such electronic records, including but
not limited to data dictionaries, database documentation, record layouts, code sheets, data
entry instructions, and similar printed or electronic documentation materials.

       We specifically request all portions of any record responsive to the description above. If
you withhold any record or any portion of a record as exempt, we specifically request the
release of all segregable non-exempt portions, including but not limited to email header
information (e.g., sender, recipients, date, subject) and analogous information in non-email
documents.



                                                           &HQWHUIRU3XEOLF,QWHJULW\Y'2/ 21-1005 (JEB)
                                                                                                   / Exhibit 1
         Case 1:21-cv-01005-JEB Document 13-2 Filed 07/27/21 Page 3 of 3




        If you withhold any record or portion of a record, please specify which statutory
exemptions are claimed for each withholding. Please separately state how disclosure would
harm an interest protected by the cited exemption. Please describe each record withheld,
including its date and size (e.g., amount of electronic memory or number of paper pages).

       PůĞĂƐĞƌĞƐƉŽŶĚǁŝƚŚŝŶϮϬǁŽƌŬŝŶŐĚĂǇƐ͕ĂƐƚŚĞĐƚƉƌŽǀŝĚĞƐ͕ŽƌŶŽƚŝĨǇŵĞŝĨ͞ƵŶƵƐƵĂů͟Žƌ
͞ĞǆĐĞƉƚŝŽŶĂů͟ĐŝƌĐƵŵƐƚĂŶĐĞƐĂƉƉůǇ;ĂƐƚŚĞĐƚƵƐĞƐƚŚŽƐĞƚĞƌŵƐͿ͘

Request for fee reduction as a representative of the news media

       The Center for Public Integrity is a news media organization, and therefore this request
should be exempt from all fees for search and review. This request is being made in connection
ǁŝƚŚƚŚĞĞŶƚĞƌ͛ƐŶĞǁƐŐĂƚŚĞƌŝŶŐĨƵŶĐƚŝŽŶƐĂŶĚŶŽƚĨŽƌĂŶǇŽƚŚĞƌĐŽŵŵĞƌĐŝĂůƉƵƌƉŽƐĞ͘dŚĞ
Center intends to produce one or more original investigative reports based on analysis of the
ƌĞƋƵĞƐƚĞĚŝŶĨŽƌŵĂƚŝŽŶ͘dŚĞĞŶƚĞƌ͛ƐǁŽƌŬŚĂƐǁŽŶƚŚĞWƵůŝƚǌĞƌWƌŝǌĞŝŶϮϬϭϰĂŶĚϮϬϭϳĂŶĚ
numerous other journalism awards (see http://www.publicintegrity.org/about/our-
work/awards).

        dŚĞŽŶůǇĨĞĚĞƌĂůĐŽƵƌƚƚŽĐŽŶƐŝĚĞƌƚŚĞŝƐƐƵĞŚĂƐŚĞůĚƚŚĂƚƚŚĞĞŶƚĞƌ͞ŝƐĞŶƚŝƚůĞĚƚŽ
ƚƌĞĂƚŵĞŶƚĂƐĂƌĞƉƌĞƐĞŶƚĂƚŝǀĞŽĨƚŚĞŶĞǁƐŵĞĚŝĂĨŽƌƉƵƌƉŽƐĞƐŽĨ&K/͘͟Center for Public
Integrity v. HHS, Civil Case No. 06-1818, 2007 U.S. Dist. LEXIS 56172 (D.D.C. Aug. 3, 2007),
https://ecf.dcd.uscourts.gov/cgi-bin/show_public_doc?2006cv1818-15. In addition, our
reporters covering Congress and congressional committees are credentialed by the Standing
Committee of Correspondents of the Congressional Daily Press Gallery.

       We expect that duplication fees for producing electronic records will be minimal. If
there are processing fees greater than $25, inform me before you fill the request, and I will
provide additional information in support of a public interest fee waiver.

         Please feel free to contact me about any aspect of this request. In principle, the Center
is willing to consider ways in which the request might reasonably be narrowed.

       Thank you for your attention to this request.

                                              Sincerely,

                                              Alexia Fernandez Campbell
                                              Center for Public Integrity
                                              910 17th Street N.W., 7th Floor
                                              Washington, DC 20006-2606
                                              202-270-6111
                                              Acampbell@publicintegrity.org




                                                            &HQWHUIRU3XEOLF,QWHJULW\Y'2/ 21-1005 (JEB)
                                                                                                    / Exhibit 1
